Citation Nr: 0014778	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  92-09 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an extraschedular evaluation for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from February 1978 to April 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted service connection for 
a low back disability and assigned a 10 percent disability 
evaluation effective from January 14, 1991.  By rating 
decision dated September 1994, the RO increased the veteran's 
disability evaluation to 20 percent, effective from January 
14, 1991.  Thereafter, the veteran perfected an appeal to the 
Board requesting a higher initial evaluation for his low back 
disability.  In a November 1999 Board decision and remand, 
the Board denied the veteran's claim for an initial 
evaluation in excess of 20 percent for his low back 
disability, and determined that the RO failed to undertake 
development with regard to applicability of the regulations 
governing extraschedular evaluations and entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU).  As such, this case was remanded to 
the RO for further development.  Such development has been 
completed to the extent possible, and the case again is 
before the Board for disposition. 


FINDING OF FACT

The veteran's service-connected low back disability has not 
markedly interfered with his employment or required frequent 
periods of hospitalization.



CONCLUSION OF LAW

The criteria for an extraschedular evaluation have not been 
met.  
38 C.F.R. §  3.321(b)(1) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

This matter was previously before the Board for consideration 
of the veteran's assertion that he was entitled to an initial 
evaluation in excess of 20 percent for a low back disability.  
An assertion of entitlement to an increased disability 
evaluation for a service-connected disability is sufficient 
to establish a well-grounded claim.  38 U.S.C.A. § 
5107(a)(1999).  In November 1999, the Board determined that 
the RO failed to inform the veteran of the elements of a 
claim for an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board concluded that the veteran 
should be afforded a VA examination in order to assess the 
degree of functional impairment caused solely by his service-
connected back disorder and to obtain an opinion as to 
whether the veteran's service-connected back disorder renders 
him unemployable.  

By letter dated December 13, 1999, the RO furnished the 
veteran with, among other things, copies of 38 U.S.C.A. § 
1155 and 38 C.F.R. § 3.321, and invited the veteran to 
supplement the record with any additional evidence that he 
deemed pertinent.  Despite this, the veteran did not 
supplement the record.  Additionally, the veteran was 
scheduled for a VA general medical examination as well as a 
VA spinal examination, yet he failed to report for both of 
these examinations.  In the November 1999 Board remand, the 
veteran was advised that his failure to appear for scheduled 
VA examinations could result in the denial of his claims.  

Nor is there any indication that the veteran did not receive 
the various correspondence sent to him in conjunction with 
this appeal.  All such correspondence was sent to his address 
of record, and none was returned by the post office as 
undeliverable.  This is in contrast to the allegations 
offered by the 

veteran's representative concerning the adequacy of the 
notice given to the veteran by the RO and the VA medical 
center.  Because the veteran has not responded to any of the 
foregoing requests for information, the Board has no 
alternative but to decide the case on the evidence of record.

The evidence of record shows that in an October 1998 letter, 
the veteran's private physician stated that "[i]t is my 
diagnostic impression that [the veteran] has fibromyalgia 
syndrome, osteoarthritis of lumbosacral spine, osteoarthritis 
of hands and spondylolisthesis of L5 on S1.  It is also my 
impression that he is totally disabled from any employment."  
Likewise, on an October 1998 VA Form 21-4142 (Authorization 
and Consent To Release Information To The Department of 
Veterans Affairs (VA)), the veteran's private physician 
indicated with the regard to the veteran that, "[h]is 
disability level should be raised.  He is now totally 
disabled from any employment."  While this evidence is 
suggestive of a "marked interference with employment," this 
evidence alone does not show whether the manifestations of 
the service-connected back disorder, distinct and alone from 
the fibromyalgia and generalized osteoarthritis, create any 
"exceptional or unusual disability picture [so] as to render 
impractical the application of the regular rating schedular 
standards" under 38 C.F.R. § 3.321(b)(1) (1999).  

As the veteran failed to appear for scheduled VA examinations 
and also failed to supplement the record with regard to 
entitlement to an extraschedular evaluation, the Board finds 
that the evidence of record did not warrant the RO's 
submission of this matter to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
the assignment of an extraschedular evaluation and 
entitlement to an extraschedular evaluation must be denied.






 
ORDER

Entitlement to an extraschedular evaluation is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

